23 F.3d 406NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Stuart and Tamarah GOGGANS, et al., Plaintiffs-Appellants,v.Charles E. SMITH, et. al., Defendants-Appellees.
No. 93-5455.
United States Court of Appeals, Sixth Circuit.
May 2, 1994.

Before:  KENNEDY and NELSON, Circuit Judges;  and LIVELY, Senior Circuit Judge.
PER CURIAM.


1
Parents of high school age students in Tennessee appeal from an order dismissing their civil rights action seeking to have declared unconstitutional the Tennessee statute requiring parents to have at least a bachelor's degree or to receive a statutory exemption in order to teach their children at home beyond the eighth grade.  Tennessee Code Annotated (T.C.A.) Sec. 49-6-3050(b)(7) (1990).  The district court dismissed the case under the doctrine of res judicata, finding that an earlier decision by a Tennessee state court foreclosed consideration of this case.  See  Crites v. Smith, 826 S.W.2d 459 (Tenn.App.1991).


2
Immediately prior to the scheduled oral argument in this case, counsel for the appellees submitted to the court a copy of an act of the General Assembly of Tennessee amending T.C.A. Sec. 49-6-3050, relative to home schooling.  Counsel for the appellants also advised the clerk that the appellants desired to have the panel consider the new enactment of the General Assembly.  Upon consideration, the court concludes that, in light of the amendment, which significantly changed the law controlling home schooling of high school age students, it would be inappropriate for this court to attempt to decide the issues in the present case.  Rather, the case should be remanded to the district court for consideration in light of the amendment and for determination of whether the amendment renders the present action moot.


3
Accordingly, the judgment of the district court is VACATED and the case is REMANDED for reconsideration in light of the amendment to the statute involved in this litigation, including a determination of whether the enactment of the amendment renders this case moot, and any other issues properly brought before the court.